               Case 2:21-cv-03851-WB Document 1 Filed 08/29/21 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   Camellia Labarr                                :
   c/o Piontek Law Office                         :
   58 East Front Street                           :
   Danville, PA. 17821                            :       21-3851
                                Plaintiff         :
   v.                                             :
   Transworld Systems, Inc.                       :       Jury Trial Demanded
   150 North Field Drive, #200                    :
   Lake Forest, Illinois 60045,                   :
   .                            Defendants        :


                                              COMPLAINT

1. This is an action for damages brought by an individual consumer for Defendant’s violations of

   the Fair Debt Collection Practices Act, 15 U.S.C. 1692, et seq. (hereinafter “FDCPA”).

2. Jurisdiction and venue is proper in this jurisdiction because Defendants transact business here on

   a regular basis.

3. A substantial portion of the acts, omissions, transactions or occurrences described in this

   Complaint took place at or near this jurisdiction.

4. Key witnesses are likely to be located at or near this jurisdiction.

5. Plaintiff is Camellia Labarr, an adult individual residing in Pennsylvania with an address for

   purposes of this litigation of c/o Piontek Law Office, 58 East Front Street, Danville, PA. 17821.

6. Defendant is Transworld Systems, Inc., a business entity with a principle place of business of

   150 North Field Drive #200, Lake Forest, Illinois 60045.
              Case 2:21-cv-03851-WB Document 1 Filed 08/29/21 Page 2 of 9




                     COUNT ONE: Violation of FDCPA, 15 USC 1692e et. seq.
                           False and Misleading Communication in
                       Connection with the Collection of a Consumer Debt

7. The previous paragraphs are incorporated herein by reference.

8. At all times mentioned in this Complaint, Defendant Transworld Systems, Inc. was a “debt

   collector” as that term is defined by the FDCPA.

9. At all times mentioned herein, Defendant was attempting to collect on an alleged “consumer

   debt” against Plaintiff, as that term is defined by the FDCPA.

10. The alleged consumer debt that Defendant was trying to collect from Plaintiff was for Plaintiff’s

   personal, household or family purposes.

11. Prior to the commencement of this lawsuit, Plaintiff had a consumer credit account with PECO.

12. Said PECO account was a consumer account which was used for Plaintiff’s personal and

   household purposes.

13. Said account was later declared to be in arrears by PECO and closed during the approximate

   timeframe of 2016.

14. In approximately February, 2020, Defendant Transworld Systems, Inc. began servicing said

   account for PECO for purposes of collection.

15. Shortly after Defendant began servicing the account for collection purposes, Defendant caused

   certain derogatory information about the said PECO account to appear on Plaintiff’s Experian

   consumer report which indicated that Plaintiff owed $607 for the PECO account.

16. Prior to the commencement of this action, Plaintiff did not owe a debt to the Defendant.

   Defendant was merely servicing the PECO account for PECO.

17. At no time has Plaintiff owed any debt to Defendant.

18. At no time has Plaintiff had any accounts open with Defendant.
              Case 2:21-cv-03851-WB Document 1 Filed 08/29/21 Page 3 of 9




19. At no time has Plaintiff had any personal credit accounts with Defendant.

20. At no time has Plaintiff had any personal business relationship with Defendant.

21. At no time has Defendant been in possession of a signed contract between Plaintiff and any other

   entity.

22. Given the facts delineated above, at no time has Defendant had any information in its possession

   to suggest that Plaintiff owed a debt to Defendant.

23. Given the facts delineated above, at no time has Defendant had any information in its possession

   to suggest that Plaintiff ever opened an account with Defendant.

24. On or about July 18, 2021, Plaintiff reviewed her personal credit file maintained by Experian

   Information Solutions, Inc., (“Experian”) a “consumer reporting agency” as that term is defined

   by 15 U.S.C. §1681a(f).

25. Defendant’s representation to Experian was a “communication” in an attempt to collect a debt as

   that term is defined by 15 U.S.C. § 1692a(2).

26. Within the Experian report, Defendant reported that Plaintiff opened the account with Defendant

   on or about 2/21/2020.

27. Defendant’s representation to Experian was false and deceptive because Defendant reported

   2/21/20 as the date the account was opened when in reality the account was opened in

   approximately 2016.

28. The PECO account which is the subject Defendant’s reporting to Experian was closed in 2016

   when Plaintiff had moved out of the residence connected to the PECO account.

29. Defendant instead created the false narrative that the account was opened on or about February

   2020 thus making the account appear significantly younger and more recent than it really was.
              Case 2:21-cv-03851-WB Document 1 Filed 08/29/21 Page 4 of 9




30. Upon information and belief, the date that the account is reported as having been opened has an

   affect on Plaintiff’s credit score and creditworthiness.

31. Defendant has re-aged the account in such a way as to impact Plaintiff’s credit score in a

   negative way.

32. Defendant has engaged in the practice of “re-aging” of the account, in which it creates the false

   narrative that the account is a new account and thus negatively impacts Plaintiff’s creit score and

   creditworthiness.

33. In light of the facts articulated herein, Defendant engaged in conduct in an attempt to oppress

   and harass Plaintiff into paying an alleged debt.

34. Defendant’s conduct violates 15 U.S.C. § 1692 et seq., including but not limited to subsections

   (d), (e) and (f) in the representations made by the Defendant are abusive, false, confusing,

   misleading, deceptive, unfair and fail to advise the consumer of his/her legal rights as required

   by law.
              Case 2:21-cv-03851-WB Document 1 Filed 08/29/21 Page 5 of 9




                                               LIABILITY

35. The previous paragraphs of this Complaint are incorporated by reference and made a part of this

   Complaint.



36. Defendant(s) is liable for the acts committed by its agents under the doctrine of respondeat

   superior because Defendant’s agents were acting within the scope of their employment with

   Defendant.



37. In the alternative, Defendant(s) is liable for the conduct of its agents / employees under the

   theory of joint and several liability because Defendant and its agents / employees were engaged

   in a joint venture and were acting jointly and in concert.
               Case 2:21-cv-03851-WB Document 1 Filed 08/29/21 Page 6 of 9




                                                DAMAGES



38. All previous paragraphs of this complaint are incorporated by reference and made a part hereof.



39. Plaintiff’s actual damages are $1.00 more or less, including but not limited to postage, phone

   calls, fax, etc. to Plaintiff’s attorney to stop the unlawful collection activity.



40. It is believed and averred that Plaintiff is entitled to $1,000.00 statutory damages under the

   FDCPA 15 USC 1692k, or other amount approved by this Honorable Court.



41. Plaintiff suffered some emotional distress as a result of Defendant(s) unlawful debt collection

   activity.



42. The amount of such distress shall be proven at trial.


43. For purposes of a default judgment, the value of such distress is with no less than $5,000.
               Case 2:21-cv-03851-WB Document 1 Filed 08/29/21 Page 7 of 9




                                            ATTORNEY FEES



44. The previous paragraphs of this Complaint are incorporated by reference and made a part of this

   Complaint.

45. Plaintiff believes and avers that Plaintiff is entitled to reasonable attorney fees for prosecuting

   this action pursuant to 15 USC 1692k.

46. Plaintiff believes and avers that the reasonable value of Plaintiff’s services is no less than

   $350.00 per hour.

47. Plaintiff believes and avers that Plaintiff’s is entitled to reasonable attorney fees of $1,750.00 at a

   rate of $350.00 per hour which includes the following.

       a. Consultation with client and review of file                       1 hour

       b. Drafting, editing, review and filing complaint
          and related documents.                                            2 hours


       c. Reasonable follow up with Defense and client                      2

                                                                   __________________

                                                                            5 hours

                           5x $350 = $1,750.00



48. The above stated attorney fees represent work performed up and until the filing of this Complaint

   as well as reasonable follow up with client and Defense.

49. Plaintiff’s attorney fees continue to accrue as this case progresses.
               Case 2:21-cv-03851-WB Document 1 Filed 08/29/21 Page 8 of 9




                                             OTHER RELIEF



50. The previous paragraphs of this Compliant are incorporated by reference and made a part of this

   Complaint.



51. Plaintiff requests such other relief as this court may deem just and proper.



52. Plaintiff demands a jury trial in this matter.



53. Plaintiff seeks fees and costs for prosecuting this action.



54. Plaintiff seeks such other relief as this Honorable Court deems just and proper.
           Case 2:21-cv-03851-WB Document 1 Filed 08/29/21 Page 9 of 9




       Wherefore, Plaintiff prays for judgment against Defendants jointly and severally in the

amount of $12,751.00 enumerated below.



$1.00 actual damages

$1,000.00 statutory damages

$10,000 emotional distress

$1,750.00 attorney fees

_____________________________

$12,751



       Plaintiff also requests such other relief as this Honorable Court deems just and proper.

Plaintiff seeks fees and costs for prosecuting this action. Plaintiff demands a jury trial.



/s/ Vicki Piontek                              8/29/2021
________________________________               _______

Vicki Piontek., Esquire                        Date
Attorney for Plaintiff
58 East Front Street
Danville, PA. 17821
215-290-6444
vicki.piontek@gmail.com
Fax: 866-408-6735
